DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 5, 8, 14, 18, and 30 in the reply filed on March 31, 2021 is acknowledged. Claims 15, 19, 20, 22-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. 

Response to Amendment
	Examiner acknowledges amendments to claims 1, 5, and 8 and newly added claims 35-42. Applicant’s cancellation of claims 26-29 and 31-34 is noted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 8, 14, 18, 30, and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a tubular member…being shaped to reduce turbulence in the exhale phase.” It is unclear if this limitation arises from an inherent property of the tubular member with two differently tapered portions and a constriction in between the portions thereof or if this limitation implies there is an additional structure modifying the shape of the tubular member. Clarification is needed regarding what structure of the tubular member is shaped to reduce turbulence or if this is an inherent property of the previously recited limitations. For example, if the limitation is an inherent property, the claim can recite “wherein the first and second tapered portions reduce turbulence in the exhale phase.” Applicant’s specification discloses that the asymmetrical shape of the venturi tube causes exhale metrics to be much more accurate and repeatable (paragraph 0073), thus the claim will be interpreted as including a tubular member that, due to the differently tapered portions, is shaped to reduce turbulence in the exhale phase.
The preamble of claim 1 recites “a device for measuring a user’s oxygen consumption,” however, the claim does not include the essential elements Applicant has disclosed as necessary for this purpose. In order to determine oxygen consumption, the device must be able to determine a breath state such that exhalations are measured for oxygen content. Applicant’s specification says that a flow sensing mechanism such as a differential pressure sensor measures a flow rate in order to determine a breath state (paragraphs 41-42, 46). Without a positively recited flow sensing mechanism, claim 1 does not necessarily perform the functional limitation of measuring a user’s oxygen consumption. Applicant 
Claims 2, 5, 8, 14, 18, 30, and 35-42 are rejected by virtue of their dependency on claim 1.
The term "substantially" in claims 8, 35, and 36 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Applicant demonstrates a tubular member with a “generally rectangular cross-section” (paragraph 98, fig. 43). How rounded can the corners be before the cross-section is considered circular? To overcome this rejection, Applicant should clarify what is meant by “substantially” and the intended scope of the claim. For the purposes of examination, the claims will be interpreted as directing to circular, oval, or rectangular cross-sections that would be recognized by one of ordinary skill in the art.
Like in claim 1, the device of claim 14 would also need a differential pressure signal or some flow sensing mechanism to determine instantaneous flow rate in order to perform a volume measurement, as given in the example in Applicant’s specification (“the differential pressure sensor output is used to compute the instantaneous flow rate between data samples…the instantaneous flow volume between data samples is calculated using each gap’s instantaneous flow rate,” paragraph 46). Thus claim 14 is also missing essential elements Applicant has disclosed as necessary for this purpose, and would require an amendment to independent claim 1 or dependent claim 14 to include the essential elements to overcome the rejection. 
Claim 14 further recites “with volume measurement being determined thereby.” The claim has previously recited measurements of instantaneous flow rate derived from a pressure signal and change in oxygen concentration derived from the oxygen sensor. Applicant’s disclosed method for calculating tidal volume sums all instantaneous flow volumes which are calculated using “each gap’s instantaneous .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,363,857, hereinafter Howard, in view of U.S. Patent No. 4,736,750, hereinafter Valdespino.
Regarding claim 1, Howard teaches (Figs. 1-2) a device for measuring a user’s oxygen-consumption, the device (metabolic rate analyzer 10) comprising a tubular member (cylindrical body 15) with a first portion (between the mouthpiece 16 and the orifice 38, see annotated Fig. 2 below), a second portion (between orifice 38 and the end opposite mouthpiece 16, see annotated Fig. 2 below), (orifice plate 38) between said portions thereof; a pressure sensor (differential pressure transducer 40) in communication with the first portion of the tubular member; and an oxygen sensor (O2 detector 31) in communication with the first portion of the tubular member.
Howard teaches all limitations of claim 1 except that the tubular member includes a first tapered portion, a second tapered portion that is more tapered compared to the first tapered portion, a constriction between said portions thereof, and is shaped to reduce turbulence in the exhale phase. Howard does teach that the orifice plate can be replaced by other flow restriction structures including a venturi (“other flow restrictions having a known relationship such as those associated with a flow nozzle or venturi could be used,” col. 5, lines 6-8). Although Howard teaches that an orifice plate is preferred (col. 5, lines 8-9), nonpreferred and alternative embodiments still constitute prior art (see MPEP § 2123(II)). Valdespino teaches a tubular member (hollow tube 100) with a first tapered portion, a second tapered portion that is more tapered than the first (see annotated Fig. 8 below), and a constriction (venturi 101) between the two tapered portions. Valdespino also teaches that the first tapered portion receives an exhale (a user exhales through mouthpiece 102; see direction of arrows in Figs. 1, 5, 8) and that the venturi shape creates a pressure differential and can be used to measure fluid flow (col. 2, lines 15-19). 

    PNG
    media_image1.png
    273
    640
    media_image1.png
    Greyscale

Annotated Howard Fig. 2


    PNG
    media_image2.png
    226
    720
    media_image2.png
    Greyscale

Annotated Valdespino Fig. 8

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a venturi, such as one taught by Valdespino, to create a constriction in the tubular member 15 in place of the orifice plate 38 within the system taught by Howard. One would have been motivated to do so because both orifice plates and venturi tubes were known within the art for creating a pressure differential by which flow can be measured, and the simple substitution of one element for the other is suggested by Howard. Furthermore, asymmetrical venturi tubes were also known within the art, as shown by Valdespino’s teachings, and since Howard does not specify a particular structure of a venturi, the use of any venturi would have been obvious and the results of such a modification would have been predictable. 
Finally, while Howard and Valdespino teach the structure of the tubular member and associated sensors, neither explicitly teach that the tubular member is shaped to reduce turbulence in the exhale phase. Since the hollow tube disclosed by Valdespino includes the same structure as tubular member of the claim, it is presumed that the hollow tube will have the same properties of the claimed tubular member, including the property that the asymmetrical tapered portions reduce the turbulence during an exhale phase (see interpretation of claim 1 under the 112(b) rejection).
Regarding claim 2, Howard teaches the oxygen sensor is a passive sensor (“The O2 detector is preferably a galvanic cell-type,” col. 2, lines 32-33) and the pressure sensor is a differential pressure sensor (differential pressure transducer 40).  
(the differential pressure transducer is in communication with ambient air via ports in cylindrical body 15, Fig. 2) and wherein the oxygen sensor is in communication with the ambient air (the oxygen sensor is in communication with ambient air via valve 48, Fig. 2; “ambient air is drawn into the system to span the oxygen detector,” col. 3, lines 14-15).  
Regarding claim 8, Howard teaches the tubular member has a “cylindrical body” (col. 2, line 2). Valdespino also teaches the constriction is substantially circular in lateral cross-section (Fig. 1).  
Regarding claim 18, Howard teaches further including a solenoid valve (solenoid-actuated valve 48) in communication with and interposed between the oxygen sensor and ambient air (Fig. 2, “a second solenoid-actuated valve 48 is opened…when ambient air is to be introduced into the system to span and/or calibrate the O2 and CO2 sensors,” col. 5, lines 34-38).  
Regarding claim 39, Howard teaches the tubular member has a proximal sample port (line 47) adjacent the first tapered portion thereof and wherein the oxygen sensor is in fluid communication with the proximal sample port (Fig. 2 shows line 47 couples the tubular member and oxygen sensor in fluid communication).  
Regarding claim 40, Howard teaches the oxygen sensor includes oxygen sensor ports (output 52 and output 109) and wherein the device further includes an oxygen sensor micro-mixing chamber (gas analysis chamber 106) adjacent to and in fluid communication with the oxygen sensor ports (Fig. 9; col. 9, lines 35-50).  
Regarding claim 42, Howard teaches the device further includes a processer (microprocessor 36) which receives input from the pressure sensor and oxygen sensor (Fig. 2), and where the tubular member, the processor, the pressure sensor and the oxygen sensor are adjacent and coupled together (Figs. 1-2). Since Applicant has not provided a new definition for adjacent and coupled, Howard meets (Fig. 1). 

Claims 14, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Valdespino, as applied to claim 1 above, and further in view of European Patent Application Publication No. EP 3028627, hereinafter Olivier.
Regarding claim 14, Howard teaches further including a processor (microprocessor 36) that receives input from the pressure sensor to determine an instantaneous flow rate through the device (“The microprocessor 36 provides a flow signal which is representative of the flow of respired gas through the flow detector 12 by taking the square root of the differential pressure signal,” col. 5, lines 11-15), the processor also receiving input from the oxygen sensor to determine an oxygen concentration from exhalations of air through the device, with volume measurement being determined thereby (“the processor determines the total volume of respired gas and then correlates total volume, CO2 content, and O2 content to provide a measure of metabolic rate,” col. 4, line 50). 
While Howard teaches a device that measures an O2 content of respired gas, Howard does not explicitly teach a processor that determines a change in oxygen concentration between an inhalation and exhalation. Furthermore, Howard is silent on the particular algorithm used to calculate oxygen consumption. Olivier teaches that oxygen consumption can be calculated “through direct measurement of the amount of oxygen in inhaled and exhaled air” (pg. 4, lines 19-20; pg. 16, lines 16-25) and teaches a device for sampling both inhaled and exhaled air (Fig. 2a; “The Regular Interval Calibration unit (RICU) can determine…oxygen consumption rate of the user by analyzing the composition of both inspired air and/or expired air,” paragraph 46). The RICU includes a tubular member (hollow interior 16), an oxygen sensor 22, and a flow meter 15.

Regarding claim 37, Howard teaches the tubular member has a proximal end (mouthpiece 16) through which exhalations of air enter into the device (indicated by arrows in Fig. 2) and a distal end (see annotated Fig. 2 above). 
Howard teaches all limitations of claim 37, except that the distal end receives air therethrough during inhalation and that the oxygen sensor is supplied said exhalations of air by means of positive differential pressure referenced between the proximal end of the tubular member and ambient air. Howard is silent on how inhalations travel through the analyzer system, and teaches that an exhalation is supplied to the oxygen sensor when a solenoid valve 33 is open and in communication with the vacuum regulator and pump (Fig. 2), but Howard also teaches that simplicity should be considered in metabolic analyzer system design (“effort has been directed towards the development of simpler, faster, automated metabolic analyzers,” col. 1, lines 65-66). 
Olivier teaches a device for measuring a user’s oxygen consumption including a tubular member (hollow interior 16), an oxygen sensor 22, and a flow meter 15 (Fig. 2a). The distal end receives an inhalation, and the oxygen sensor is supplied an exhalation of air by means of positive differential pressure referenced between the proximal end of the tubular member and ambient air (see airflow path 11 in Fig. 2a; “air samples are directed by means of a sampling valve 18 in order to obtain air samples 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Howard and Valdespino such that the device receives an inhalation and the oxygen sensor is supplied an exhalation of air without the use of a pump or vacuum regulator, as taught by Olivier. One would be motivated to do so because Howard teaches that simplicity and automation of the analyzer system should be considered (col. 1, lines 65-66), and Olivier demonstrates that sampling can be done passively without the need for a pump or vacuum regulator (Fig. 2a does not show a pump, and depicts a sampling valve 18). Thus, by modifying the device taught by Howard and Valdespino with the teachings of Olivier, one would be able to create a device that receives an exhalation through a proximal end, receives an inhalation through a distal end, and supplies an exhalation to the oxygen sensor through the positive pressure differential created in the flow tube. 
Regarding claim 38, Howard teaches the tubular member has a proximal end (mouthpiece 16) through which exhalations of air enter into the device (indicated by arrows in Fig. 2) and a distal end (see annotated Fig. 2 above).
Howard teaches all limitations of claim 38, except that the distal end receives air therethrough during inhalation and that the oxygen sensor is supplied ambient air by means of a negative differential pressure referenced between the proximal end of the tubular member and ambient air. Howard is silent on how inhalations travel through the analyzer system, and the oxygen sensor is supplied ambient air 2 and CO2 sensors,” col. 5, lines 34-38). As stated before, Howard also teaches that simplicity should be considered in metabolic analyzer system design (“effort has been directed towards the development of simpler, faster, automated metabolic analyzers,” col. 1, lines 65-66).
Olivier teaches a device for measuring a user’s oxygen consumption including a tubular member (hollow interior 16), an oxygen sensor 22, and a flow meter 15 (Fig. 2a), and the oxygen sensor is supplied an inhalation of air by means of negative differential pressure referenced between the proximal end of the tubular member and ambient air (see airflow path 11 in Fig. 2a; “air samples are directed by means of a sampling valve 18 in order to obtain air samples representative the gas composition of inhaled air 13 and/or exhaled air 12,” pg. 15, lines 4-6). During an inhalation, there is inherently a negative differential pressure between the proximal end of the tubular member and ambient air at the distal end, as evidenced by the breath monitoring system in U.S. Patent No. 4,440,177 (“alternating differential pressures are, of course, created within the pneumotach attached to the nosepiece by breathing of the subject, negative pressures being developed during inspiration and positive pressures during expiration,” col. 2, lines 59-63). Furthermore, Olivier teaches different methods for passive sampling in a separate embodiment in Fig. 2B (pg. 14, lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Howard and Valdespino such that the device receives an inhalation and the oxygen sensor is supplied an inhalation of air without the use of a pump or vacuum regulator, as taught by Olivier. One would be motivated to do so because Howard teaches that simplicity and automation of the analyzer system should be considered (col. 1, lines 65-66), and Olivier demonstrates that sampling can be done passively without the need for a pump or vacuum regulator 
Regarding claim 41, Howard teaches a housing which contains the oxygen sensor and pressure sensor (console 11) but does not contain the tubular member. Neither Howard nor Valdespino teach a housing within which the oxygen sensor, the pressure sensor, and the tubular member are enclosed at least in part. Howard does teach that simplicity, portability, and size should be considered in metabolic analyzer systems (“effort has been directed towards the development of simpler, faster, automated metabolic analyzers,” col. 1, lines 65-66; “the console 11 is small and portable…further miniaturization of the components is possible,” col. 4, lines 6-8). Olivier teaches a device for measuring a user’s oxygen consumption that comprises a housing which contains a flow tube, an oxygen sensor, and a flow meter (Fig. 2a).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a housing within which the oxygen sensor, the pressure sensor and the tubular member are enclosed at least in part in the system taught by Howard. One would be motivated to do so because Howard teaches that simplicity, portability, and size are considerations within the development of metabolic gas analyzers and suggests further miniaturization of the disclosed system (col. 4, lines 65-66), and Olivier demonstrates that miniaturization of a tubular member in a single, handheld housing with all sensors is a configuration applicable to metabolic analyzer systems comprising tubular members and sensors. Thus, one of ordinary skill would have recognized that arranging the system taught by Howard and Valdespino within a housing would have been obvious and would yield predictable results.

30 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Valdespino, as applied to claim 18, and further in view of World Intellectual Property Organization Publication No. WO 2004/041084, hereinafter Flanagan, and Olivier.
Regarding claim 30, while Howard in view of Valdespino teaches metabolic analyzer device with a tubular member, asymmetrical venturi, oxygen sensor, and temperature sensor (Howard multiplexer 90 receives a temperature signal, Fig. 8; col. 9, line 17), none of the previously cited references teach an environmental sensor in communication with the solenoid valve and the oxygen sensor. Flanagan teaches that ambient and/or airway humidity, ambient and/or airway temperature, and ambient pressure measurements can increase the accuracy of some of the calculated parameters (pg. 5, lines 12-16). The measured parameters include resting metabolic rate, oxygen consumption, and related respiratory parameters (pg. 2, lines 7-8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include humidity, temperature, and ambient pressure sensors in the device taught by Howard in view Valdespino. One would be motivated to do so because Flanagan teaches that such measurements can be used to increase the accuracy of calculated parameters like oxygen consumption, and such a modification would improve oxygen consumption measurements in the system of Howard and Valdespino.
Howard in view of Valdespino and Flanagan teaches a metabolic analyzer device with environmental sensors, but Flanagan does not show how the humidity, ambient pressure, temperature sensors are arranged in the system. Flanagan merely states that the sensors are in the flow pathway (“exhalation flow is directed through an exhalation gas pathway…so as to expose exhalation gas to device sensors,” Abstract) and connected to the microprocessor (pg. 18, lines 14-15). Also, Fig. 7 shows the oxygen sensor in communication with a valve, but not the environmental sensors. Olivier teaches a tubular member that can receive an exhalation and temperature, humidity, and ambient pressure 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Howard in view of Valdespino and Flanagan by including ambient pressure, temperature, and humidity sensors in communication with the solenoid valve and the oxygen sensor. Since Flanagan teaches advantages of including such sensors and is silent on how they are placed within the system, one would have been motivated to look at other arrangements within the art, such as one taught by Olivier. Olivier further teaches that a temperature sensor can improve flow measurements (“temperature sensors…enable the measurement of local variations in temperature which could affect the accuracy of flow measurements,” pg. 15, lines 30-32). Thus, it would be obvious to add an environmental sensor in communication with the sampling chamber because it was a known technique for arranging sensors within a metabolic gas analyzer system, and one could implement such an arrangement within the system of Howard in view of Valdespino and Flanagan to yield predictable results.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Valdespino, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2007/0093725, hereinafter Shaw.
As described above Howard in view of Valdespino teaches a tubular member with an asymmetrical venturi that has a circular lateral cross-section. Neither Howard nor Valdespino teach embodiments of the tubular member with a constriction that has a differently shaped lateral cross-section. Shaw teaches a breath sampling device comprising a tubular member with a constriction in the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Howard in view of Valdespino by the teachings of Shaw such that the constriction of tubular member is configured to have a substantially oval-shaped or rectangular lateral cross-section. Such configurations are known in the art of breath collection devices, and Shaw teaches that one can be used for another with predictable results. Thus, the substitution of a tubular member with an oval-shaped lateral cross-section (claim 35) or a rectangular lateral cross section (claim 36) for a tubular member with a circular lateral cross-section is obvious over the teachings of Shaw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791